Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 17, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10863242 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-5, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art to Nielen (2009/0077590) discloses presenting a plurality of content items with start and stop times. The prior art to Cordray (2007/0154169) discloses generating a condensed content item by selecting a subset of the plurality of segments, wherein the subset of the plurality of segments have a second playback duration less than the first playback duration. The prior art to Packard (2016/0105708) discloses instead of watching an event live, the user may wish to start watching highlights of the first part of the event, and then catch up to the live event. This format allows the user to view important occurrences from the first part of the event. Upon conclusion of the highlight sequence, a transition may be presented and the system can then begin .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567.  The examiner can normally be reached on 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421